EXHIBIT 10.1

 
[letterhead2_16230.jpg]

--------------------------------------------------------------------------------

 
I.  
Purpose of the Plan

 
The purpose of the Plan is to align Boston Scientific and employee interests by
providing incentives for the achievement of key business milestones and
individual performance objectives and to focus attention on companywide quality,
all of which are critical to the success of Boston Scientific. To this end,
individual performance objectives are established during the annual goal setting
process.  All incentive eligible employees are required to develop a set of
written, measurable, annual goals, including a Quality specific objective, that
are agreed to and approved by their direct manager as part of the Performance
Achievement and Development Review (PADR) process. Goal setting should
be completed within the required time frame.
 
 
II.  
Eligible Participants

 
The Plan year runs from January 1 – December 31.  The Plan covers all United
States employees determined by Boston Scientific to be regular salaried exempt
(excluding all term employees) employees who are ineligible for commissions
under any sales compensation plan. The Plan also covers those Boston Scientific
International and expatriate/inpatriate employees selected by Boston Scientific
for participation. The Plan does not include any other employees, including
those in positions covered by sales compensation plans. The plan also does not
include any employees who are eligible for any other Boston Scientific incentive
plan or program unless the terms of that plan or program expressly permit
participation in both that plan or program and this Plan. Employees who meet the
above eligibility criteria and who have at least two full months of eligible
service during the Plan year may participate in the Plan on a prorated basis,
proration to be based on the percentage of time the employee was eligible to
participate under all applicable criteria and in the following circumstances: if
(1) they have less than one year of eligibility during the Plan year, or (2)
they have changed their business unit during the Plan year.  Employees who have
less than two full months of eligible service during the Plan year are not
eligible to participate in the Plan. Boston Scientific may review Plan
participation eligibility criteria from time to time and may revise such
criteria at any time, even within a Plan year, with or without notice and within
its sole discretion.
 
Employees and managers of those employees who do not timely complete the annual
PADR goal setting process in a given calendar incentive year will be ineligible
to participate in the Plan for that year.
 
 
III.  
Boston Scientific Performance Measures and Incentive Pool Funding

 
The Boston Scientific Executive Steering Committee (which is made up of members
of the Boston Scientific Executive Committee) will identify critical performance
measures and the weighting of total Boston Scientific and
Group/Division/Region/Country performance (See Performance Measurements and
Funding document), as well as the incentive pool funding that will be
established for each level of Boston Scientific and
Group/Division/Region/Country performance.  Such performance measures and
weighting will be identified in the form of an annual plan, which will include
measures and weighting for the entire Plan year as well as measures and
weighting for each of the four quarters within the Plan year.  The performance
for each of the five measurement periods (the four quarterly and the one annual
measurement period) will be measured against the performance targets and will be
evaluated and funded separately.  Further, in determining the level of funding
for the incentive pool for each of the five measurement periods, the Boston
Scientific Executive Steering Committee will consider progress made toward
achievement of Boston Scientific's quality objectives and the performance of
Boston Scientific's companywide Quality System. The total annual funding will be
the sum of the funding for each of the five measurement periods.
 
 
 
 

--------------------------------------------------------------------------------


[letterhead2_16230.jpg]

--------------------------------------------------------------------------------

 
Except as noted herein, any payments due to plan participants will be made by
March 15, of the year following the Plan year. Incentive payments are typically
paid in one installment.  The unweighted funding levels for Boston Scientific
and Group/Division/Region/Country  performance will be based on the Performance
Funding outlined in the Performance Measures and Funding document.
 
The Boston Scientific Executive Steering Committee has sole authority over
administration and interpretation of the Plan and retains its right to exercise
discretion as it sees fit.  The Boston Scientific Executive Steering Committee
will recommend the final level of Plan funding to the Executive Compensation and
Human Resources Committee of the Board of Directors for its approval.  Subject
to the Board’s approval, the incentive payment for any participant will be based
upon the overall funding available and the employee’s overall individual
performance relative to other Plan eligible employees in the applicable business
unit, as determined by Boston Scientific.  The Boston Scientific Executive
Steering Committee further reserves the right to modify and/or eliminate the
incentive pool funding (on a quarterly and/or an annual basis) based on its
determination, within its sole discretion, of Boston Scientific's progress made
toward achievement of Boston Scientific's quality objectives and the performance
of Boston Scientific's companywide Quality System.
 
 
IV.  
Incentive Targets

 
Incentive targets have been established for all eligible participants. These
incentive targets represent the incentive payment (as a percent of base salary)
that an individual is eligible to receive.  Funding calculation examples are
contained in the Performance Measures and Funding document.
 
The incentive pool (see Performance Measures and Funding document) is funded by
a weighted combination of Boston Scientific’s overall performance and the
applicable Group/Division/Region/Country performance.  All incentive eligible
employees must have established annual goals agreed to by their direct manager
and which link to their appropriate level of accountability.  An individual
participant’s incentive payment will be determined based on an assessment of the
overall individual performance contribution in the context of the applicable
incentive pool(s).
 
It is Boston Scientific’s aim to provide significant incentive and reward
opportunities to employees for world-class performance achievement.  Since our
business goals (e.g., sales, profit) are normally set at a level above our
business competitors (aggressive but realistic), we have set our incentive
targets aggressively as well. The incentive pool for performance may be funded
as high as 150% of target in each of the five measurement periods. Above market
rewards can be earned for above market performance.
 
Except as noted, nothing in this plan guarantees any incentive payment will be
made to any individual. Receipt of an incentive payment in one year does not
guarantee eligibility in any future year.
 
 
V.  
Individual Incentive Payments

 
The incentive payment for any eligible employee may vary from the approved and
applicable incentive pool funding based on that individual’s overall performance
and achievement of objectives relative to other eligible employees in the
applicable business unit.  However, the total of incentive payments to all
eligible individuals may not exceed the total applicable funding pool(s).
 

--------------------------------------------------------------------------------


[letterhead2_16230.jpg]

--------------------------------------------------------------------------------

 
VI.  
Payment Criteria

 
A participant must be employed by Boston Scientific on December 31 of the Plan
year to be eligible to receive any award pay-out under the Plan.  For example, a
participant who is not required to report to work during any notification period
applicable under any Boston Scientific severance or separation plan, but who is
still an employee on December 31, will remain eligible to receive any award
pay-out under the Plan.  A participant who specifically has been exempted under
a specially designed, written Boston Scientific plan or program from the
requirement to be employed on December 31 may remain eligible, depending on the
terms of the applicable written plan document; in such cases, the terms of such
written plan document will govern in all respects, including as to eligibility,
timing and amount of any incentive payment.  Notwithstanding anything herein,
this Plan does not confer eligibility on any employee on leave of absence
status.
 
Also notwithstanding anything herein, a participant whose employment ceases
prior to December 31 of the Plan year by reason of “layoff” as that term is
defined by the Boston Scientific Corporation Severance Pay and Layoff
Notification Plan (as Amended and Restated) but who otherwise met all Plan
eligibility criteria may participate in the Plan on a prorated basis, proration
to be based on the percentage of time the participant was employed and eligible
to participate under the applicable criteria.
 
Also notwithstanding anything herein, a participant whose employment ceases
prior to December 31 of the Plan year but who has otherwise met all Plan
eligibility criteria and who, as of the date of such cessation of employment,
(1), has attained age 50, (2) has accrued at least five years of service with
Boston Scientific; and (3) whose age and years of service as of such date equals
or exceeds 62, may participate in the Plan on a prorated basis, proration to be
based on the percentage of time the participant was employed and eligible to
participate under all applicable criteria; further, a participant whose
employment ceases prior to December 31 of the Plan year by reason of death but
who otherwise met all Plan eligibility criteria may participate in the Plan on a
prorated basis, proration to be based on the percentage of time the participant
was employed and eligible to participate under the applicable criteria.
 
Except as noted above, all incentive payments will be based on a participant’s
salary and incentive target as of December 31 of the Plan year.  Incentive
payments will be made by March 15 of the year following the Plan year.
 
 
VII.  
Incentive Compensation Recoupment Policy

 
Effective for compensation awards made on or after February 20, 2007, to the
extent permitted by governing law, the Board will seek reimbursement of
incentive compensation paid to any executive officer in the event of a
restatement of Boston Scientific’s financial results that reduced a previously
granted award’s size or payment.  In that event, Boston Scientific will seek to
recover the amount of the performance incentive award paid to the executive
officers which is in excess of the amounts that would have been paid based on
the restated financial results.


 
VIII.  
Termination, Suspension or Modification and Interpretation of the Plan

        
Boston Scientific may terminate, suspend or modify and if suspended, may
reinstate with or without modification all or part of the Plan at any time, with
or without notice to the participant.  Boston Scientific reserves the exclusive
right to determine eligibility to participate in this Plan and to interpret all
applicable terms and conditions, including eligibility criteria.
 

--------------------------------------------------------------------------------


[letterhead2_16230.jpg]

--------------------------------------------------------------------------------

 
IX.  
Other

 
This document sets forth the terms of the Plan and is not intended to be a
contract or employment agreement between the participant and Boston
Scientific.  As applicable, it is understood that both the participant and
Boston Scientific have the right to terminate the participant’s employment with
Boston Scientific at any time, with or without cause and with or without notice,
in acknowledgement of the fact that their employment relationship is “at will.”
 